Blume, Justice.
This is an action in mandamus originally brought by Arthur G. Hanson in this court against the State Auditor, and arises out of an act of the legislature, Chapter 105 Session Laws of 1923, providing as follows:
“That the sum of four thousand dollars ($4000.00) be, and the same is hereby appropriated out of the funds of the State Treasury, not otherwise appropriated, for the pun pose of compensating Arthur G. Hanson to the same extent he would have been compensated had he been subject to the provisions of the Workmen’s Compensation Law at the time of receiving his injuries; said injuries including a broken back and paralysis 'of the lower limbs which injuries were sustained in falling over a cliff while trailing a predatory animal.”
The petition alleges among other things that relator is and has long been a resident and citizen of Campbell County, Wyoming; that on August 22nd, 1922, he was in the employ of the United States and the State of Wyoming as a predatory animal hunter, under the provisions of Chapter 2 of the Session Laws of Wyoming, 1921; that on said date while engaged in the course of his employment and in *45pursuance of bis duties as sucb predatory animal hunter, relator proceeded to trail a predatory animal in Johnson county, Wyoming, for the purpose of killing it; that he looked over a cliff to see whether said animal had taken refuge beneath it; that the ground gave way beneath relator and he was precipitated into an abyss beneath, falling such a distance that his back was broken, his spine fractured and his lower limbs entirely paralyzed, and that he became totally incapacitated and hopelessly incurable; that the respondent refuses to issue a warrant pursuant to the act of relief of the legislature above mentioned, and he prays that a writ of mandamus issue to compel him to do so. The relator having died, Hattie M. Hanson, the ad-ministratrix of his estate, has been by written stipulation of counsel, substituted as relator in the case. The Attorney General of the State, appearing for respondent, filed herein a demurrer to the petition for the reason that the petition fails to state facts sufficient to constitute a cause of action. The grounds of the demurrer are the same as in the case of The State of Wyoming on the relation of Ida Geneva McPherren, relator, against Vincent Carter, as State Audit- or of the State of Wyoming, respondent, No. 1162 of this court, this day decided. The facts in that case are analogous to the facts in this ease, the same principles of law govern both cases, and the ruling in the McPherren ease must; follow in this.
The demurrer filed herein must accordingly, be overruled, and an order to that effect will be entered.
PotteR, Ch. J., and Kimball, J., concur.